DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 4, 7-11, and 15, the presentation of claims 12-14 and 18-22, the cancellation of claims 2, 3, 5, 6, 16, and 17, and the addition of new claim 23 filed March 10, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant refers to Figure 4A to support the limitations of claim 23 that the second portion 402 of the pin is hollow, however, Figure 4A includes a line (see annotated Figure 4A below) located near the indicator line of reference character 402 that suggests that the second portion 402 of the pin is solid.  Since Figure 4A is a cross-section of the pin and if the second portion 402 of the pin were hollow, the line shown in Figure 4A would not be there.  Therefore, since the specification is completely silent as to whether or not the second portion 402 of the pin is hollow, and it is unclear from Figure 4A whether the second portion of the pin is hollow or solid, there is no clear support for the limitations of claim 23 and therefore it is unclear if applicant had possession of the invention of claim 23 at the time the application was filed.

    PNG
    media_image1.png
    709
    488
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst (DE 2550898A1).
In regards to claim 1, Horst discloses a diaphragm latch, comprising: a housing 53’ comprising a first side (side with opening 64, Figure 13) and a second side (side having opening 61’, Figure 13); at least one opening 61’ disposed in the second side of the housing; a diaphragm 54’ 62 disposed in the housing, wherein the diaphragm is disposed between the first side of the housing and the second side of the housing (Figure 13); a pin 59’ coupled to the diaphragm, wherein the diaphragm comprises a plurality of pleats extending circumferentially about the pin (Merriam-Webster’s Dictionary defines a “pleat” as a “fold” which is “a crease” and a “crease” is defined as “a line, mark, or ridge made by or as if by folding a pliable substance,” therefore since the portions of the diaphragm shown in annotated Figure 13 below are a crease or ridge, then they are also considered as pleats); a first pin aperture 65 disposed in the first side of the housing; and a second opening 64 disposed in the first side of the housing; wherein the diaphragm is configured to flex in response to an increased air pressure being communicated through the at least one opening (flexes in response to fluid pressure or air pressure since the device is operable as a pneumatic piston-cylinder arrangement, Paragraph 11 of the Computer Generated Translation, with air being considered as a fluid since it flows through the at least one opening), and the pin is configured to extend from the first pin aperture in response to the diaphragm flexing towards the first side of the housing (the pin further extends from the first pin aperture in response to the diaphragm flexing, Paragraph 57 of the Computer Generated Translation).

    PNG
    media_image2.png
    1415
    970
    media_image2.png
    Greyscale


In regards to claim 7, Horst discloses that the pin is coupled to a center of the diaphragm (Figure 13).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1, 7, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (GB 191419959 A) in view of Dunlop Rubber Co. (FR 1394542 A).
11.	In regards to claim 1, Fletcher discloses a diaphragm latch, comprising: a housing a, g (as a unit) comprising a first side (see Figure 1 below) and a second side (see Figure 1 below); at least one opening (opening for component d, Figures 1 and 2) disposed in the second side of the housing; a diaphragm e disposed in the housing, wherein the diaphragm is disposed between the first side of the housing and the second side of the housing (Figure 1); a pin f coupled to the diaphragm; a first pin aperture (see Figure 1 below) disposed in the first side of the housing; and a second opening (see Figure 1 below) disposed in the first side of the housing; wherein the diaphragm is configured to flex in response to an increased air pressure being communicated through the at least one opening (Page 1, lines 23-39), and the pin is configured to extend from the first pin aperture in response to the diaphragm flexing towards the first side of the housing (the pin further extends from the first pin aperture in response to the diaphragm flexing, Page 1, lines 23-39).  Fletcher fails to disclose that the diaphragm comprises a plurality of pleats extending circumferentially about the pin.  Dunlop Rubber Co. teaches a diaphragm 36 having a plurality of pleats or creases or ridges (see Merriam-Webster’s definition of “pleat” in the rejection in Paragraph 7 of the current Office Action, and see Figure 2 of Dunlop Rubber Co. below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a plurality of pleats in the diaphragm of Fletcher in order to enhance the flexibility of the diaphragm.

    PNG
    media_image3.png
    918
    688
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    926
    879
    media_image4.png
    Greyscale

12.	In regards to claim 7, Fletcher discloses that the pin is coupled to a center of the diaphragm (Figures 1 and 2).
13.	In regards to claim 8, Fletcher discloses the diaphragm latch of claim 1 above, with the pin having a first end (end located in the first pin aperture, Figure 1) that at least partially extends through the first pin aperture, but fails to disclose a second pin aperture disposed in the second side of the housing and a second end of the pin extending through the second pin aperture when the diaphragm has not been flexed.  Dunlop Rubber Co. teaches a pin 19 having a first end (end at reference character 19, Figure 3) and a second end (end with portion 21, Figure 3), with the second end of the pin extending through a second pin aperture 37 when the first end of the pin is in an unlatched position (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second pin aperture in the second side of the housing of Fletcher to receive within a second end of the pin, thereby, providing a more stable linear motion of the pin when the diaphragm flexes.
14.	In regards to claim 23, Fletcher in view of Dunlop Rubber Co. teaches that the first end of the pin is part of a first portion of the pin extending from the diaphragm to the first pin aperture (portion of pin having end located in the first pin aperture, Figure 1 of Fletcher and the first portion of Dunlop Rubber Co. or the solid portion in Figure 2 on Page 8 of the current Office Action), with the first portion being solid (Figure 1 of Fletcher and Figure 2 of Dunlop Rubber Co.), and that the second end of the pin is part of a second portion of the pin extending from the diaphragm to the second pin aperture (see rejection of claim 8 in Paragraph 13 above), with the second portion being hollow (Figure 2 of Dunlop Rubber Co. on Page 8 of the current Office Action).  
15.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (DE 2550898 A1) in view of Fryatt et al. (GB 191017661 A).  Horst discloses the diaphragm latch as applied to claim 1 above, but fails to specify that the diaphragm is made of metal.  Fryatt et al. teaches a diaphragm 8 that is made of metal (Page 2, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the diaphragm of Horst to be made of metal since the use of a metal diaphragm would still yield the predictable result of the diaphragm flexing in response to pressure exerted on the diaphragm.
16.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (GB 191419959 A) in view of Fryatt et al. (GB 191017661 A).  Fletcher discloses the diaphragm latch as applied to claim 1 above, but fails to specify that the diaphragm is made of metal.  Fryatt et al. teaches a diaphragm 8 that is made of metal (Page 2, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the diaphragm of Fletcher to be made of metal since the use of a metal diaphragm would still yield the predictable result of the diaphragm flexing in response to pressure exerted on the diaphragm.
17.	Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (DE 2550898 A1) in view of Dunlop Rubber Co. (FR 1394542 A).  
18.	In regards to claim 8, Horst discloses the diaphragm latch of claim 1 above, with the pin having a first end (end located near reference character 65, Figure 13) that at least partially extends through the first pin aperture, but fails to disclose a second pin aperture disposed in the second side of the housing and a second end of the pin extending through the second pin aperture when the diaphragm has not been flexed.  Dunlop Rubber Co. teaches a pin 19 having a first end (end at reference character 19, Figure 3) and a second end (end with portion 21, Figure 3), with the second end of the pin extending through a second pin aperture 37 when the first end of the pin is in an unlatched position (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second pin aperture in the second side of the housing of Horst to receive within a second end of the pin, thereby, providing a more stable linear motion of the pin when the diaphragm flexes.
19.	In regards to claim 23, Horst in view of Dunlop Rubber Co. teaches that the first end of the pin is part of a first portion of the pin extending from the diaphragm to the first pin aperture (portion of pin having end located near reference character 65, Figure 13 of Horst and the first portion of Dunlop Rubber Co. or the solid portion in Figure 2 on Page 8 of the current Office Action), with the first portion being solid (Figure 13 of Horst and Figure 2 of Dunlop Rubber Co.), and that the second end of the pin is part of a second portion of the pin extending from the diaphragm to the second pin aperture (see rejection of claim 8 in Paragraph 18 above), with the second portion being hollow (Figure 2 of Dunlop Rubber Co. on Page 8 of the current Office Action).  
Allowable Subject Matter
20.	Claims 9-15 and 18-22 are allowed.
Response to Arguments
21.	In light of applicant’s amendments to claim 1, applicant is referred to the new interpretation of the Horst reference applied to claims 1 and 7 under 35 U.S.C. 102(a)(1) set forth in the current Office Action.  In regards to applicant’s remarks on pages 8 and 9 concerning the operation of applicant’s device versus the operation of the device of Horst, Horst discloses that the diaphragm is configured to flex in response to an increased air pressure being communicated through the at least on opening and the pin is configured to extend from the first pin aperture in response to the diaphragm flexing towards the first side of housing, as required by the claim.
22.	In light of applicant’s amendments to claim 1, applicant is referred to the new rejection of claim 1 with Fletcher in view of Dunlop Rubber Co. under 35 U.S.C. 103 set forth in the current Office Action.
23.	In regards to applicant’s remarks concerning the rejection of claim 4 with Horst in view of Fryatt, applicant's arguments have been fully considered but they are not persuasive.  The diaphragm of Fryatt is flexible in the same manner that the diaphragm of Horst is flexible, and therefore, the diaphragm of Horst is capable of being made of metal as evidenced by Fryatt.
23.	In response to applicant's remarks concerning the rejection of claim 8 with Horst in view of Dunlop Rubber Co., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
24.	The examiner appreciates applicant’s amendments to claims 9, 15, and 16, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
25.	In light of applicant’s addition of new claim 23, a new rejection of claim 23 under 35 U.S.C. 112(a) is set forth in the current Office Action.
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 22, 2022